DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Per a phone conversation on 04/13/2021, Brian Siritzky, Attorney of Record, requested to have the period for response restarted because Applicant didn’t timely received the correspondences (i.e., this office action), which has a mail date of 03/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “said one or more devices" in line 18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said one or more devices” is interpreted as: “one or more devices.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the 
Claim 1 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 19 is drawn to a method which is within the four statutory categories (i.e., method). Claim 20 is drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., manufacture).
Independent claim 19 (which is representative of independent claims 1, 20) recites…(B)(1) receive and display perioperative workflow information…in a particular role-specific GUI…; and (B)(2) send perioperative workflow information…via said particular role-specific GUI…, the method comprising: (a) maintaining…perioperative workflow information for each of a plurality of patients, and wherein the perioperative workflow information maintained…is an authoritative version of the perioperative workflow information; and (b) for a specific patient of said plurality of patients, (b)(1) monitoring said specific patient's flow through the perioperative workflow associated with said specific patient; and (b)(2) adjusting said perioperative workflow associated with said specific patient based on: (b)(2)(i) perioperative workflow information maintained…; and/or (b)(2)(ii) perioperative workflow information modified or deleted via said role-specific GUIs...
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “backend system” and “one or more devices,” the claim encompasses guiding users in following a workflow, which is described as human activity in ¶ 0006-0009 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., backend system (i.e., database, application, user interface mechanism); devices) to perform the abstract idea. Claim 19 recites additional elements (i.e., backend system (i.e., database, application, user interface mechanism); devices) to perform the abstract 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., backend system (i.e., database, application, user interface mechanism), devices, non-transitory computer-readable medium with computer programs, and processors) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of a “device” “receive and display…information” and “send…information” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Spear et al. (U.S. Patent App. Pub. No. US 2016/0323417 A1) (Spear: ¶ 0021; ¶ 0045-0051) and Patrick (U.S. Patent App. Pub. No. US 2017/0124265 A1) (Patrick: figure 1; ¶ 0077-0079), the use of a device to receive, display, and send information is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more” and the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well understood, routine, and conventional elements/functions and thus, cannot provide “significantly more.” See: MPEP § 2106.05(d)(II). Also, the limitations of “maintaining…information” in a “database” is determined to (Spear: ¶ 0045-0046) and Patrick (U.S. Patent App. Pub. No. US 2017/0124265 A1) (Patrick: ¶ 0084-0086), maintaining information in a database is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more” and the limitations of storing and retrieving information in memory has been recognized by the courts as well understood, routine, and conventional elements/functions and thus, cannot provide “significantly more.” See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-18 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-6, 8-15, 17 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claim 7 further recites the additional elements of “provide a real-time view.” Claim 16 further recites the additional elements of “receive information from an external system” and “send information to an external system.” The “external system” only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements of “provide a real-time view,” “receive information,” and “send information” only provides the input data for the performance of 
Claim 18 further defines the devices and recites the additional elements of “a mobile phone, a tablet computer, a desktop computer, and a laptop computer,” which are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of “devices” being one of “a mobile phone, a tablet computer, a desktop computer, and a laptop computer” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Spear et al. (U.S. Patent App. Pub. No. US 2016/0323417 A1) (Spear: ¶ 0034; ¶ 0037) and Patrick (U.S. Patent App. Pub. No. US 2017/0124265 A1) (Patrick: ¶ 0077), devices being a mobile phone, a tablet computer, a desktop computer, or a laptop computer is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13, 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spear et al. (U.S. Patent App. Pub. No. US 2016/0323417 A1, hereinafter referred to as "Spear").
Regarding claim 1, Spear teaches a system supporting perioperative workflow (Spear: ¶ 0028; ¶ 0060), the system comprising: 
(A) a backend system comprising: 
(A)(1) at least one database (Spear: figure 4, i.e., “Orchestrate Database” 401; ¶ 0045-0046); 
(A)(2) at least one application configured with said at least one database (Spear: figure 4, i.e., “Orchestrate Database” 401 communicates with “Orchestrate App” 404; ¶ 0046-0048); and 
(A)(3) at least one user interface mechanism supporting a plurality of role-specific graphical user interfaces (GUIs) to said backend system (Spear: ¶ 0021, i.e., “the screens or views offer the client devices the ability to view and in some cases update (e.g., depending on the user's role) the information that is currently available in the system”; ¶ 0048, i.e., “the Orchestrate.TM. App Server 403 (UIVM Server) retrieves…the view component delta or change is returned to the Orchestrate App 404”; ¶ 0049, i.e., “an application that is not integrated with the system may nonetheless access system data (and the various views or screens, as described further herein) by use of a web browser…This also permits a user of such a workstation or device to provide updates to the system, e.g., provided to the web browser interface and communicated to the central server”), 
wherein the backend system maintains in said at least one database, perioperative workflow information (Spear: ¶ 0045, i.e., “this data reflects the current state of the Orchestrate.TM. system. This data is essentially used to maintain a replicated data store of the underlying Orchestrate.TM. database 401”; ¶ 0046, i.e., “this data is the presentation equivalent (e.g., rectangle position, color, pictures, strings, etc.) of the underlying Orchestrate.TM. data store 401”) for each of a plurality of patients (Spear: ¶ 0019; ¶ 0039; ¶ 0071), and wherein the perioperative workflow information maintained by the backend system is an authoritative version of the perioperative workflow information (Spear: ¶ 0045, i.e., “this data reflects the current state of the Orchestrate.TM. system. This data is essentially used to maintain a replicated data store of the underlying Orchestrate.TM. database 401”); and 
(B) one or more devices configured with at least some of the plurality of role-specific GUIs, and operably connected to said backend system and interacting with said backend system via said at least one user interface mechanism (Spear: ¶ 0021, i.e., “the screens or views offer the client devices the ability to view and in some cases update (e.g., depending on the user's role) the information that is currently available in the system”; ¶ 0034; ¶ 0047-0049), 
wherein a particular device of said one or more devices is configured to: 
(B)(1) receive and display perioperative workflow information from said backend system in a particular role-specific GUI on said particular device (Spear: ¶ 0021, i.e., “the screens or views offer the client devices the ability to view and in some cases update (e.g., depending on the user's role) the information that is currently available in the system”; ¶ 0047-0048); and 
(Spear: ¶ 0049, i.e., “permits a user of such a workstation or device to provide updates to the system, e.g., provided to the web browser interface and communicated to the central server”; ¶ 0050-0051).
Regarding claim 2, Spear teaches the system of claim 1, wherein said perioperative workflow information in said at least one database comprises a sequence of perioperative workflow steps, wherein said sequence of perioperative workflow steps comprise synchronous steps and/or asynchronous steps (Spear: ¶ 0056, i.e., “employing templates…given the workflow in question. The templates include a set of standard screens or views for each module”; ¶ 0058), 
wherein each specific patient of said plurality of patients has a corresponding specific perioperative workflow (Spear: ¶ 0056-0058), wherein 
the perioperative workflow associated with a particular patient of said plurality of patients is initially based on an expected treatment or procedure for said particular patient (Spear: ¶ 0056, i.e., “the templates include a set of standard screens or views for each module, which may be customized to be specific to the module (e.g., perioperative, pharmacy, orthopedic, cancer, heart and vascular, allergy and testing, ambulatory, infusion clinic, etc.) and/or by the user of the template (e.g., healthcare staff, management, patient family, etc.)”).
Regarding claim 3, Spear teaches the system of claim 2, wherein said at least one application is configured to track synchronous and asynchronous steps in the sequence associated with a particular perioperative workflow associated with a particular patient (Spear: ¶ 0058, i.e., “the patient may then be tracked through several views or screens (or portions thereof) as they travel through the process”).
Regarding claim 4, Spear teaches the system of claim 3, wherein said at least one application comprises a scheduling application and a workflow application, and wherein, for a specific patient of said plurality of patients, said scheduling application and said workflow application: 
(a) monitor said specific patient's flow through the perioperative workflow associated with said specific patient (Spear: ¶ 0053, i.e., “the centralized manager may…taking the anticipated schedule and tracking the patient flow and procedural process”; ¶ 0058, i.e., “the patient may then be tracked through several views or screens (or portions thereof) as they travel through the process”); and 
(b) adjust said perioperative workflow associated with said specific patient based on: 
(b)(1) perioperative workflow information maintained in said at least one database at said backend system; and/or 
(b)(2) perioperative workflow information modified or deleted via said role-specific GUIs on said one or more devices (Spear: ¶ 0058, i.e., “automated changes may be implemented, e.g., via RTLS data import. On such a change, e.g., a drag and drop process, the central management system may be updated such that other end clients may likewise be communicated with the retrieve or receive the change data”).
Regarding claim 5, Spear teaches the system of claim 4, wherein said perioperative workflow associated with said specific patient comprises synchronous steps and asynchronous steps (Spear: ¶ 0060, i.e., Examiner interprets the “patient registration is complete, and the patient is in the preoperative waiting area” as synchronous steps and “a patient arrives, signs in and is admitted” and “the patient is in the preoperative waiting area” as asynchronous steps because a patient must arrive before being placed in the waiting area).
Regarding claim 6, Spear teaches the system of claim 4, wherein the scheduling application and the workflow application adjust to real-time variability of at least one step in said perioperative workflow associated with said specific patient (Spear: ¶ 0019; ¶ 0024; ¶ 0040).
Regarding claim 7, Spear teaches the system of claim 4, wherein at least some of the role-specific GUIs provide a real-time view into steps within the perioperative workflow associated with said specific patient (Spear: ¶ 0019).
Regarding claim 8, Spear teaches the system of claim 1, wherein said system supports a plurality of user roles, and wherein each particular user role has a corresponding role-specific GUI associated therewith (Spear: ¶ 0021-0022; ¶ 0056, i.e., “the templates include a set of standard screens or views for each module, which may be customized to be specific to…the user of the template (e.g., healthcare staff, management, patient family, etc.)”)
Regarding claim 9, Spear teaches the system of claim 8, wherein the corresponding role-specific GUI associated with a particular user role provides role-specific capabilities and role-specific permissions, and wherein said backend system enforces said role-specific capabilities and said role-specific permissions via said role-specific GUIs (Spear: ¶ 0021, i.e., “the screens or views offer the client devices the ability to view and in some cases update (e.g., depending on the user's role) the information that is currently available in the system. By way of example, a health care staff member currently with the patient, e.g., in preoperative care area, may provide an update (e.g., via mobile application, desktop web browser interface or the like) such that a delay in the patient's progress to the operating room is communicated to the central manager. The central manager in turn may provide update(s), e.g., notification of the delay, to other devices, e.g., by communicating information allowing the screens or views of the client devices to be changed”; ¶ 0022).
Regarding claim 10, Spear teaches the system of claim 9, wherein the role-specific capabilities and the role-specific permissions include: permission to view certain perioperative workflow information; and permission to modify or delete certain perioperative workflow information (Spear: ¶ 0022).
Regarding claim 11, Spear teaches the system of claim 10, wherein, for certain roles, said permission to view certain perioperative workflow information comprises permission to view certain perioperative workflow information associated with one or more specific patients (Spear: ¶ 0022, i.e., “a screen or view also permits authorized users, e.g., healthcare staff, to…indicate patient delays…via use of a drag and drop or other interface functionality supported by executable code associated with the screen or view”).
Regarding claim 12, Spear teaches the system of claim 10, wherein, for certain roles, said permission to modify or delete certain perioperative workflow information comprises permission to modify or delete certain perioperative workflow information associated with one or more specific patients (Spear: ¶ 0022, i.e., “a screen or view also permits authorized users, e.g., healthcare staff, to implement changes to the workflow (e.g., indicate patient delays…)”).
Regarding claim 13, Spear teaches the system of claim 1, wherein said at least one application comprises: 
(Spear: ¶ 0023).
Regarding claim 15, Spear teaches the system of claim 1, wherein each role-specific GUI displays perioperative workflow information in a corresponding role-specific manner (Spear: ¶ 0021-0022; ¶ 0056, i.e., “the templates include a set of standard screens or views for each module, which may be customized to be specific to…the user of the template (e.g., healthcare staff, management, patient family, etc.)”).
Regarding claim 16, Spear teaches the system of claim 1, wherein said at least one application includes an intake application configured to receive information from an external system (Spear: ¶ 0057), and an output application configured to send information to an external system (Spear: ¶ 0053, i.e., “sending detailed milestones to the scheduling system and/or the EMR system”).
Regarding claim 17, Spear teaches the system of claim 1, wherein the backend system is configured to determine efficiency of a particular perioperative process (Spear: ¶ 0032, i.e., “a report may be automatically generated to show average patient throughput times for various areas of a hospital or treatment facility, summarize delay points, and highlight problem areas for improvement”; ¶ 0076).
Regarding claim 18, Spear teaches the system of claim 1, wherein said one or more devices are selected from a group comprising: a mobile phone, a tablet computer (Spear: ¶ 0034; ¶ 0037), a desktop computer, and a laptop computer. 
Regarding claim 19, Spear teaches a method, in a system comprising: 
(A) a backend system having: 
(A)(1) at least one database (Spear: figure 4, i.e., “Orchestrate Database” 401; ¶ 0045-0046); 
(A)(2) at least one application configured with said at least one database (Spear: figure 4, i.e., “Orchestrate Database” 401 communicates with “Orchestrate App” 404; ¶ 0046-0048); and 
(A)(3) at least one user interface mechanism supporting a plurality of role-specific graphical user interfaces (GUIs) to said backend system (Spear: ¶ 0021, i.e., “the screens or views offer the client devices the ability to view and in some cases update (e.g., depending on the user's role) the information that is currently available in the system”; ¶ 0048, i.e., “the Orchestrate.TM. App Server 403 (UIVM Server) retrieves…the view component delta or change is returned to the Orchestrate App 404”; ¶ 0049, i.e., “an application that is not integrated with the system may nonetheless access system data (and the various views or screens, as described further herein) by use of a web browser…This also permits a user of such a workstation or device to provide updates to the system, e.g., provided to the web browser interface and communicated to the central server”), 
(B) one or more devices configured with at least some of the plurality of role-specific GUIs, and operably connected to said backend system and interacting with said backend system via said at least one user interface mechanism (Spear: ¶ 0021, i.e., “the screens or views offer the client devices the ability to view and in some cases update (e.g., depending on the user's role) the information that is currently available in the system”; ¶ 0034; ¶ 0047-0049), 
wherein a particular device of said one or more devices is configured to: 
(B)(1) receive and display perioperative workflow information from said backend system in a particular role-specific GUI on said particular device (Spear: ¶ 0021, i.e., “the screens or views offer the client devices the ability to view and in some cases update (e.g., depending on the user's role) the information that is currently available in the system”; ¶ 0047-0048); and 
(B)(2) send perioperative workflow information to said backend system via said particular role-specific GUI on said particular device (Spear: ¶ 0049, i.e., “permits a user of such a workstation or device to provide updates to the system, e.g., provided to the web browser interface and communicated to the central server”; ¶ 0050-0051), 
the method comprising:
(a) maintaining in said at least one database, perioperative workflow information (Spear: ¶ 0045, i.e., “this data reflects the current state of the Orchestrate.TM. system. This data is essentially used to maintain a replicated data store of the underlying Orchestrate.TM. database 401”; ¶ 0046, i.e., “this data is the presentation equivalent (e.g., rectangle position, color, pictures, strings, etc.) of the underlying Orchestrate.TM. data store 401”) for each of a plurality of patients (Spear: ¶ 0019; ¶ 0039; ¶ 0071), and wherein the perioperative workflow information maintained by the backend system is an authoritative version of the perioperative workflow information (Spear: ¶ 0045, i.e., “this data reflects the current state of the Orchestrate.TM. system. This data is essentially used to maintain a replicated data store of the underlying Orchestrate.TM. database 401”); and 
(b) for a specific patient of said plurality of patients, 
(b)(1) monitoring said specific patient's flow through the perioperative workflow associated with said specific patient (Spear: ¶ 0053, i.e., “the centralized manager may…taking the anticipated schedule and tracking the patient flow and procedural process”; ¶ 0058, i.e., “the patient may then be tracked through several views or screens (or portions thereof) as they travel through the process”); and 
(b)(2) adjusting said perioperative workflow associated with said specific patient based on: 
(b)(2)(i) perioperative workflow information maintained in said at least one database at said backend system; and/or 
(b)(2)(ii) perioperative workflow information modified or deleted via said role-specific GUIs on said one or more devices (Spear: ¶ 0058, i.e., “automated changes may be implemented, e.g., via RTLS data import. On such a change, e.g., a drag and drop process, the central management system may be updated such that other end clients may likewise be communicated with the retrieve or receive the change data”).
Regarding claim 20, Spear teaches a non-transitory computer-readable medium with one or more computer programs stored therein that, when executed by one or more processors in a system (Spear: ¶ 0034; ¶ 0086-0087) comprising: (A) a backend system having: (A)(1) at least one database (Spear: figure 4, i.e., “Orchestrate Database” 401; ¶ 0045-0046); (A)(2) at least one application configured with said at least one database (Spear: figure 4, i.e., “Orchestrate Database” 401 communicates with “Orchestrate App” 404; ¶ 0046-0048); and (A)(3) at least one user interface mechanism supporting a plurality of role-specific graphical user interfaces (GUIs) to said backend system (Spear: ¶ 0021, i.e., “the screens or views offer the client devices the ability to view and in some cases update (e.g., depending on the user's role) the information that is currently available in the system”; ¶ 0048, i.e., “the Orchestrate.TM. App Server 403 (UIVM Server) retrieves…the view component delta or change is returned to the Orchestrate App 404”; ¶ 0049, i.e., “an application that is not integrated with the system may nonetheless access system data (and the various views or screens, as described further herein) by use of a web browser…This also permits a user of such a workstation or device to provide updates to the system, e.g., provided to the web browser interface and communicated to the central server”), 
cause the one or more processors to perform at least the operations of: 
(a) maintaining in said at least one database, perioperative workflow information (Spear: ¶ 0045, i.e., “this data reflects the current state of the Orchestrate.TM. system. This data is essentially used to maintain a replicated data store of the underlying Orchestrate.TM. database 401”; ¶ 0046, i.e., “this data is the presentation equivalent (e.g., rectangle position, color, pictures, strings, etc.) of the underlying Orchestrate.TM. data store 401”) for each of a plurality of patients (Spear: ¶ 0019; ¶ 0039; ¶ 0071), and wherein the perioperative workflow information maintained by the backend system is an authoritative version of the perioperative workflow information (Spear: ¶ 0045, i.e., “this data reflects the current state of the Orchestrate.TM. system. This data is essentially used to maintain a replicated data store of the underlying Orchestrate.TM. database 401”); and 
(b) for a specific patient of said plurality of patients, 
(b)(1) monitoring said specific patient's flow through the perioperative workflow associated with said specific patient (Spear: ¶ 0053, i.e., “the centralized manager may…taking the anticipated schedule and tracking the patient flow and procedural process”; ¶ 0058, i.e., “the patient may then be tracked through several views or screens (or portions thereof) as they travel through the process”); and 

(b)(2)(i) perioperative workflow information maintained in said at least one database at said backend system; and/or 
(b)(2)(ii) perioperative workflow information modified or deleted via said role-specific GUIs on said one or more devices (Spear: ¶ 0058, i.e., “automated changes may be implemented, e.g., via RTLS data import. On such a change, e.g., a drag and drop process, the central management system may be updated such that other end clients may likewise be communicated with the retrieve or receive the change data”).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spear et al. (U.S. Patent App. Pub. No. US 2016/0323417 A1, hereinafter referred to as "Spear") in view of Patrick (U.S. Patent App. Pub. No. US 2017/0124265 A1).
Regarding claim 14, Spear teaches the system of claim 13.
Yet, Spear does not explicitly teach, but Patrick teaches, in the same field of endeavor, wherein aspects of said at least one perioperative workflow are modified based on said analysis (Patrick: ¶ 0112-0118).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the modification of an aspect of the workflow based on analysis of the workflow, as taught by Patrick, within the system of Spear, with the motivation to “enable determination of process efficiency” (Patrick: ¶ 0118).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lemke et al. (U.S. Patent App. Pub. No. US 2009/0326336 A1) teaches revising and updating a reference surgical workflow as the procedure progresses.
JP5632286B2 teaches displaying a user interface and allowing a user to select steps within the surgical workflow.
“GE Healthcare IT Showcases its Latest Innovations at HIMSS Singapore” teaches “The Centricity Perioperative software” streamlining perioperative workflow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626         



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626